DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 07/20/2022. 
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Applicant respectfully submits that Hsu, Calder, and Kwon, individually and in combination, fail to teach an imaging system wherein the switching module is configured to "alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source." 
The Examiner cites Kwon Figs. 7-8 and Paragraphs 0055-0058 in support of his assertion that Kwon teaches the aforementioned limitation. Office Action, Pg. 9. Applicant respectfully disagrees. The system of Kwon includes a first power supply terminal ("VDD") as well as first and second current sources ("IB 11" and "IB 12"). Kwon, Para. [0055] (details regarding Second Slew Rate 621 are omitted for brevity). The System of Kwon further includes a first charging switch ("S 11") and first and second discharging switches ("S 12" and "S13"). Kwon, Para. [0056]. However, Kwon's first charging switch and first and second discharging switches do not operate to alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source as required in Claim 1. Instead, the first and second discharging switches operate to discharge the first charging capacitor. See, Kwon, Para. [0060] ("the first node N11 as the common connection point of the first charging switch Si 1 and the first charging capacitor C11 is connected to the first current source IB 11 through the first discharging switch S12. Thus, the initial charging voltage VDD charged in the first charging capacitor C11 starts to be decreased with the first slew rate SR1"). Thus, Kwon does not teach a system wherein the switching module is configured to "alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source." Rather, Kwon teaches a system wherein charging capacitors are charged and discharged by various switches.”
Examiner’s Response: Examiner respectfully disagrees. VDD is interpreted as the first current source since VDD would provide a current when charging the capacitor C11. IB11 and IB12 are not interpreted to be the first current source. The switching module (Switches S11-S13) connects VDD to capacitor C11 using switch S11 to charge the capacitor (Kwon, Paragraph 0057) and connects current sources IB11 and IB12 to capacitor C11 using switches S12 and S13 to discharge the capacitor (Kwon, Paragraph 0060-0062). The charging and discharging is performed alternatingly (Kwon, Fig. 7, Paragraphs 0057-0062). Therefore, the claim language is met. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (9,904,253 B1) in view of Calder et al. (US 2020/0217965 A1) in further view of Kwon et al. (US 2013/0249627 A1).

Regarding claim 1, Hsu et al. (hereafter referred as Hsu) teaches a time of flight (ToF) system (Hsu, Fig. 5), the ToF system comprising: 
an input (Hsu, Fig. 5, TIN (ending), Fig. 6, “Ending signal”, Column 3, Lines 30-67)
a time amplifier configured to amplify a time difference between events of the input (Hsu, Fig. 5, time amplifier (TA 3), Column 1, lines 45-55, Column 2, Lines 56-67, Column 3, Lines 30-67, The time amplifier is configured to amplify the time difference between the events of the input and the rising edge of the coarse clock.)
wherein the time amplifier is dependent on the input signal and reference clock inputs (Hsu, Fig. 5, TA 3, Column 3, Lines 30-67, The time amplifier amplifies the time difference between the events of the input (ending signal) and the rising edge of the coarse clock.).
However, Hsu does not teach an imaging system, the imaging system comprising: a sensor array comprising at least one sensor; the events of the input are events energizing the at least one sensor; nor wherein the time amplifier comprises a comparator comprising an input, a reference voltage, and an output configured to fire upon a voltage at the input reaching the reference voltage, and a switching module disposed between said input of said comparator and a first current source configured to charge the comparator and a second current source configured to discharge the comparator, and wherein the switching module is configured to alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source, dependent on an input signal and reference clock inputs.
In reference to Calder et al. (hereafter referred as Calder), Calder teaches an imaging system (Calder, Fig. 1), the imaging system comprising: a sensor array comprising at least one sensor (Calder, Fig. 1, detector array 110, Paragraph 0055); and events of an input are events energizing the at least one sensor (Calder, Paragraphs 0068-0069).
These arts are analogous since they are both related to Time of Flight measurement systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hsu with the teaching of using a sensor array and imaging system (Calder, Fig. 1, emitter array, lens, etc..) to produce the inputs/events as seen in Calder to capture a time of flight image. That is, to allow the device to capture a plurality of time of flight measurements in both horizontal and vertical directions.
However, the combination of Hsu and Calder does not teach wherein the time amplifier comprises a comparator comprising an input, a reference voltage, and an output configured to fire upon a voltage at the input reaching the reference voltage, and a switching module disposed between said input of said comparator and a first current source configured to charge the comparator and a second current source configured to discharge the comparator, and wherein the switching module is configured to alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source, dependent on an input signal and reference clock inputs.
In reference to Kwon et al. (hereafter referred as Kwon), Kwon teaches wherein the time amplifier comprises a comparator (Kwon, Fig. 8, comparator 612 and/or comparator 622, Paragraph 0055) comprising an input (Kwon, Fig. 8, negative terminal of 612 or positive terminal of 622), a reference voltage (Kwon, Fig. 8, Vref), and an output configured to fire upon a voltage at the input reaching the reference voltage (Kwon, Figs. 7 and 8, Out1 or Out2, Paragraph 0045), and a switching module (Kwon, Fig. 8, Switches S11-S13 or Switches S21-S23) disposed between said input of said comparator and a first current source configured to charge the comparator (Kwon, Fig. 8, VDD of slew rate setting section 611 or 621, Paragraph 0055, VDD is a current source.) and a second current source configured to discharge the comparator (Kwon, Fig. 8, current source IB11-IB12 or IB21-IB22, Paragraph 0055), and 
wherein the switching module is configured to alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source (Kwon, Figs. 7 and 8, Paragraphs 0055-0058), dependent on a first input signal (Kwon, Fig. 8, IN1) and a second input signal (Kwon, Fig. 8, IN2).
These arts are analogous since they are both related to  time difference amplifier (Hsu and Kwon). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hsu and Calder with the time amplifier as seen in Kwon to allow the slew rates to be regulated from an outside to control the time gain (Kwon, Paragraph 0002) and reduce size and costs of the time amplifier (Kwon, Paragraph 0017). Further, the limitation “wherein the switching module is…dependent on an input signal and reference clock inputs” is met since the time amplifier of the combination of Hsu, Calder and Kwon amplifies the time difference of the input signal based on reference clock inputs.

Regarding claim 10, the combination of Hsu, Calder and Kwon teaches the imaging system of claim 1 (see claim 1 analysis), wherein the array is a focal plane array  (Calder, Fig. 1A, Paragraph 0057, The sensor array is in the focal plane of a lens.).

Regarding claim 11, the combination of Hsu, Calder and Kwon teaches the imaging system of claim 1 (see claim 1 analysis), wherein the at least one sensor is a photodetector (Calder, Paragraph 0055).

Regarding claim 12, the combination of Hsu, Calder and Kwon teaches the imaging system of claim 1 (see claim 1 analysis), wherein the at least one sensor is a pixel (Calder, Paragraph 0055).

Regarding claim 13, the combination of Hsu, Calder and Kwon teaches the imaging system of claim 1 (see claim 1 analysis), wherein the at least one sensor is a Time-of- Flight detector (Calder, Paragraph 0055, Hsu, Column 1, Lines 9-11).

Regarding claim 14, the combination of Hsu, Calder and Kwon teaches the imaging system of claim 1 (see claim 1 analysis), wherein the sensor array is a focal plane array (Calder, Fig. 1A, Paragraph 0057, The is sensor array in the focal plane of a lens.).

Regarding claim 15, the combination of Hsu, Calder and Kwon teaches the imaging system of claim 1 (see claim 1 analysis), wherein the sensor array is configured to record the time at which or over which a sensor is triggered (Hsu, Column 3, Lines 30-67, Calder, Paragraphs 0068-0069).


Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 3, prior art of record neither anticipates nor renders obvious:
“The imaging system of claim 1, wherein the input signal corresponds to activity on the at least one sensor in operative communication with said switching module; and further comprising: a reference clock in operative communication with said switching module; a counter comprising a counter input and a counter output, the counter input being in operative communication with said reference clock and configured to increment upon cycling of the reference clock; a first latch in operative communication with the counter output and with the input signal, said first latch being configured to latch a counter value associated with the receipt of a predetermined input signal by the first latch; and a second latch in operative communication with the counter output and with said output of said comparator, said second latch being configured to latch a counter value associated with the firing of the output of the comparator.”
Claims 4-9 depend on and further limit claim 3 and are considered to be allowable for the same reasons.

Claims 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 16, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a sensor array comprising at least one sensor; a time amplifier configured to amplify a time difference between events energizing the at least one sensor; an input signal corresponding to activity on the at least one sensor in operative communication with said switching module; a reference clock in operative communication with said switching module; a counter comprising a counter input and a counter output, the counter input being in operative communication with said reference clock and configured to increment upon cycling of the reference clock; a first latch in operative communication with the counter output and with the input signal, said first latch being configured to latch a counter value associated with the receipt of a predetermined input signal by the first latch; and a second latch in operative communication with the counter output and with said output of said comparator, said second latch being configured to latch a counter value associated with the firing of the output of the comparator, wherein the time amplifier comprises a comparator comprising an input, a reference voltage, and an output configured to fire upon a voltage at the input reaching the reference voltage, and a switching module disposed between said input of said comparator and a first current source configured to charge the comparator and a second current source configured to discharge the comparator, and wherein the switching module is configured to alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source, dependent on the input signal and reference clock inputs.”
Claims 17 depends on, and further limit, independent claim 16. Therefore, claims 17 are considered allowable for the same reasons.

As per claims 18, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a sensor array comprising at least one sensor; a time amplifier configured to amplify a time difference between events energizing the at least one sensor; an input signal corresponding to activity on the at least one sensor in operative communication with said switching module; a reference clock in operative communication with said switching module; a counter comprising a counter input and a counter output, a counter input being in operative communication with said reference clock and configured to increment upon cycling of the reference clock; a first latch in operative communication with the counter output and with the input signal, said first latch being configured to latch a counter value associated with the receipt of a predetermined input signal by the first latch; and a second latch in operative communication with the counter output and with said output of said comparator, said second latch being configured to latch a counter value associated with the firing of the output of the comparator, wherein the time amplifier comprises a comparator comprising an input, a reference voltage, and an output configured to fire upon a voltage at the input reaching the reference voltage, and a switching module disposed between said input of said comparator and a first current source configured to charge the comparator and a second current source configured to discharge the comparator, wherein the switching module is configured to alternately charge the comparator input using the first current source and to discharge the comparator input using the second current source, dependent on the input signal and reference clock inputs, wherein the switching module is configured to connect the second current source to the input of the comparator and disconnect the first current source from the input of the comparator upon the receipt of the predetermined input signal, thereby discharging the comparator, and wherein the switching module, after connecting the second current source to the input of the comparator and disconnecting the first current source from the input of the comparator upon the receipt of the predetermined input signal, is further configured to connect the first current source to the input of the comparator and disconnect the second current source from the input of the comparator upon receiving a signal from the reference clock indicating the start of a new period.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698               
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698